Citation Nr: 9905067	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of left ankle 
sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residuals of left ankle sprain.

The Board notes that in a letter dated in January 1971, the 
RO informed the veteran that service connection for his left 
ankle disability must be denied, absent records to show 
continuity of treatment for his disorder since separation 
from service.  No appeal was filed; thus, that decision was 
final.  

Thereafter, the veteran filed a statement in August 1986 to 
reopen his service connection claim for left ankle 
disability.  In a letter dated in September 1986, the RO 
informed the veteran that his service connection claim had 
previously been denied and that the veteran must present new 
and material in order to reopen his claim.  The veteran was 
not apprised of his rights to an appeal at that time; thus, 
that determination was not final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.103(b) (1998).  Subsequently, in a 
July 1997 rating decision, from which this current appeal 
arises, it appears that the RO adjudicated the veteran's left 
ankle service connection claim without regard to the previous 
unappealed denial, having determined that July 1996 private 
medical statements submitted by the veteran were new and 
material evidence, sufficient to reopen his service 
connection claim.  The Board concurs with the RO's decision 
to reopen and will adjudicate the veteran's claim 
accordingly.


REMAND

The Board acknowledges that the veteran currently reports a 
left ankle disability, and medical evidence shows that he has 
recurrent left ankle sprains.  Further, the veteran's service 
medical records show that the veteran injured his left ankle 
during his period of service.  Additionally, in medical 
records post-service, the veteran reports a history of left 
ankle injury.  The evidence of record shows that the veteran 
has reinjured his ankle on several occasions since separation 
from service.  For example, the veteran stated during the 
course of medical treatment in September 1969, that he had 
continuing problems related to the ankle injury he sustained 
during service.  Additionally, the veteran filed a Worker's 
Compensation Claim in June 1979 for an injury to the left 
ankle.  Further, the record shows that the veteran has 
provided various personal statements attesting to a history 
of problems with his left ankle, and has submitted names of 
physicians who have provided treatment.  In a progress note 
dated in July 1996 from a private physician who evaluated the 
veteran for various complaints, including his left ankle, the 
doctor recited the veteran's history of recurring ankle 
problems, noting that the veteran tends to resprain his ankle 
about once a year.

In light of the foregoing, this matter is REMANDED to the RO 
for further development.  To ensure that the veteran's rights 
have been duly considered, the Board requests that the 
following action be taken:

1. The veteran should be given the 
opportunity to submit any additional 
relevant medical evidence, or identify 
any recent sources of treatment for 
his left ankle disability.  Any 
pertinent records identified should be 
obtained for review.  

2. The veteran should be afforded a VA 
orthopedic examination to determine 
the etiology of the veteran's current 
left ankle disability.  The claims 
folder should be made available to the 
examiner for review before and during 
this examination.  The inservice left 
ankle complaints and symptoms, as well 
as the post-service history pertaining 
to the left ankle should be 
particularly reviewed.  Specifically, 
the examiner should comment, to the 
extent possible, on the possible 
causal relationship, if any, between 
the veteran's left ankle disability 
and the symptoms noted during his 
period of service.  Also, the examiner 
should provide a rationale for any 
opinion and conclusions reached.

3. The RO should then again review the 
veteran's service connection claim.  
All pertinent law and regulations 
should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent 
law and regulations and a complete 
discussion of the action taken on the 
veteran's claim.  The applicable 
response time should be allowed.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






